Detailed Action

1.	This communication is being filed in response to the submission having a mailing date
of (12/16/2020) in which a (3) month Shortened Statutory Period for Response has been set.

      Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	Upon entry, claims (1 -21) remain pending on this application, of which (1 and 11) are the two parallel running independent claims on record, being amended. Clam 21 was newly added.

3.1.	The Examiner undersigned would like to thanks Atty. William Munck (R.No. 39,308) for the new list of amendments provided, detailed stated remarks and observations, and for the cooperation expediting the case.

3.2.	The previously presented rejection under 35 USC 103 is withdrawn in view of the new amendments provided, and persuasive arguments presented.

                                                         Notice of Allowance

4.	In view of the new amendments provided, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (16 -35) as following:

                                                        Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended parallel running Independent claims (1 and 11) and the associated dependent claims, now recite a particular technique for full-color image data generation using plurality of filter-channels modules, producing electric signals proportional to electromagnetic radiation of the pixel preselected/filtered wavelengths; [specs; claims]). 

5.2.	This new set of step-features, combined with the rest of the limitations of the presented search algorithm, has no analogous in the art, at the time the invention was made/filed, and are therefore is considered a novelty.

5.3.	The below list of Prior art on record (see Section 6), and specifically the combination of [Chiu; et al (US 5,214,503) in view of Townsend; et al. (US 2012/0147243)] fails to fairly disclose and/or suggest the new amended features as now presented, having no analogous in the art at the time the invention was made/filed.

5.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.



       Prior Art Citations

6.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 8,295,631 B2		Adams, et al.		H04N9/0451; H04N9/045; 
US 8,130,292 B2		Lee; et al.		H04N5/772; H04N5/2354; 
US 7,345,277 B2		Zhang; et al.		H04N5/33; G02B23/125; 
US 5,214,503 A		Chiu; et al.		H04N5/2254; H04N9/097;
US 2012/0147243 A1		Townsend; et al.	H04N5/332; H04N9/045;

6.2.	Non Patent Literature;

_ NPL Google Search; 2021;
_ Stacked Denoising Auto-encoders; Vincent – 2010;

          Conclusions

7.	Any inquiry concerning this communication or earlier communications from examiner
should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the
examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can
be reached on (571) 272-3922. The fax phone number for the organization where this
application or proceeding is assigned is (571) 272 -3922. Information regarding the status of
an application may be obtained from the Patent Application Information Retrieval (PAIR)
system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481